Citation Nr: 1534502	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a recurrent lumbar spine disorder to include trauma residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1954 to November 1957 and from June 1958 to June 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for both bilateral hearing loss and a low back disorder.  

In March 2012, the RO denied service connection for tinnitus.  In December 2014, the Veteran submitted a Motion to Advance on the Docket.  In January 2015, the Board granted the Veteran's motion.  In February 2015, the Board remanded the Veteran's appeal to the RO.  

In May 2015, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus.   The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

A recurrent lumbar spine disorder to include trauma residuals was not manifested 

during active service or at any time thereafter.  


CONCLUSION OF LAW

The criteria for service connection for a recurrent lumbar spine disorder to include trauma residuals have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran including a January 2010 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2010 VCAA notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the August 2014 statement of the case and the May 2015 supplemental statement of the case.  

VA has secured or attempted to secure all relevant documentation required by the VCAA to the extent possible.  The Veteran's appeal was remanded by the Board for additional development which included scheduling a VA spine examination.  The Veteran was afforded an April 2015 VA spine examination.  The examination report is of record.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2015 examination report reflects that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection

The Veteran asserts that service connection for a lumbar spine disorder is warranted as he sustained recurrent low back injury residuals as the result of a 1955 in-service fall from an aircraft's bomb bay.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a recurrent lumbar spine and/or back disorder or injury.  Clinical documentation from the Fairchild Air Force Base Hospital dated in April 1955 states that the Veteran fell approximately 10 feet from a B-36's bomb bay and landed on the back of his neck and his shoulders.  Treating medical personnel noted that "no injury found."  A June 1955 X-ray study of the spine revealed no abnormalities.  The report of his May 1962 physical examination for service discharge states that the Veteran exhibited a normal spine and musculoskeletal system.  

In his December 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he incurred a low back disorder in 1955.  He stated that he had been treated for that disability at "Fairchild AFB."  

In a February 2010 written statement, the Veteran reported that "I saw a [Dr. Bowles] a few times about my back in the late 1960's and early 1970's but he is now deceased and his practice is no longer around."  

At an April 2015 VA spine examination, the Veteran complained of back pain of many years' duration.  He presented a history of having fallen from an aircraft's bomb bay approximately ten feet on to a concrete floor in 1955.  He recalled that he had landed on his back.  The Veteran reported further that he reinjured his back during active service while "installing a drag chute by himself."  The Veteran was found to have no "thoracolumbar spine (back) condition."  The examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  She clarified that: "it is my opinion that the Veteran has no diagnosed recurrent low back condition;" a [r]eview of [service treatment records] show a normal back X-ray while in the Air Force;" "[service treatment records] are negative for a chronic low back condition;" and "[t]here has been no medical evidence presented to show chronicity of a low back condition resulting from injury and/or military service ending 53 years ago."  

In his July 2015 Informal Hearing Presentation, the accredited representative advanced that the Veteran "sustaining a trauma which is reinforced by the fact X-rays were obtained on his spine during service."  

The Veteran asserts that service connection for a recurrent lumbar spine is warranted as he sustained the claimed disorder as the result of a documented April 1955 in-service fall.  The service treatment records are devoid of any evidence of a lumbar spine or low back injury or disorder.  The service documentation, including X-ray studies, does reflect that the Veteran sustained a significant in-service fall.  However, he was specifically found to have incurred no injury as the result of the fall.  His spine was found to be normal at his May 1962 physical examination for service separation.  The report of the April 2015 VA spine examination states that a recurrent "thoracolumbar spine (back)" was not diagnosed or otherwise identified.  

The Veteran's claim is supported solely by his own statements on appeal.  While he asserts that he experienced chronic low back pain after his fall and saw a Dr. Bowles for his back complaints in the "late 1960's and early 1970's," the Veteran does not advance that he was ever diagnosed with or otherwise found to have a recurrent lumbar spine or low back disorder.  The Veteran's lay statements do not constitute competent evidence of the diagnosis of such disability in this case given that a recurrent lumbar spine disorder was not diagnosed or otherwise manifested during active service or at any time thereafter.  A medical professional has expressly negated the diagnosis of a recurrent lumbar spine disorder including injury residuals.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the diagnosis of a recurrent lumbar spine disorder under the facts in this case.  The onset of the claimed disorder is not amenable to observation by a lay person.  The question of the diagnosis of such a disability requires specific clinical testing and correlation and is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

A recurrent lumbar spine disorder to include trauma residuals was not manifested during active service or at any time thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  For these reasons, the Board finds that service connection for a recurrent lumbar spine disorder to include trauma residuals is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a recurrent lumbar spine disorder to include trauma residuals is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


